Citation Nr: 0800014	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  04-32 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The appellant had active service from June 17, 2003, until 
his uncharacterized entry level separation on August 5, 2003, 
for failed medical/physical procurement standards.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the 
appellant's asthma preexisted active duty and did not undergo 
a permanent worsening during active duty.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court of Appeals for Veterans Claims (Court) has held 
that lay statements by a veteran concerning a preexisting 
condition are not sufficient to rebut the presumption of 
soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 
(1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2007).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380. 

Factual Background and Analysis

The Board must initially determine whether the appellant's 
asthma preexisted enlistment into active service.  The 
presumption of soundness applies in this case, but the 
presumption is rebutted based on the evidence of record.  
38 U.S.C.A. § 1111.  The Board has reviewed of the evidence 
of record in this case, and concludes that the totality of 
the medical evidence constitutes clear and unmistakable 
evidence that the appellant's asthma existed prior to 
service.

The Board observes that the appellant submitted numerous 
private treatment records in support of the current claim.  
Many of these records, however, are unrelated to the issue 
currently on appeal.  

In December 1983, the appellant presented to a private 
physician with a high fever, constipation, and a "bad" 
cough.  The physician diagnosed the appellant as having an 
upper respiratory infection at that time.  In November 1987, 
the veteran was assessed as having allergies vs. an upper 
respiratory infection.  

A private treatment note dated December 1988 showed that the 
appellant reported symptoms of fever, cough, and vomiting.  A 
chest x-ray administered at that time was interpreted to show 
bilateral infiltrates.  The examiner diagnosed the appellant 
as having bronchitis, rule out anemia and pneumonia.  The 
examiner later revised the diagnosis to pneumonia.  The 
appellant returned for a follow-up appointment approximately 
one week later, at which time the pneumonia was resolved.
A May 1993 private treatment note reveals that the appellant 
sought care for a stomach ache.  Upon physical examination of 
the appellant's chest, the physician noted the presence of 
rhonci.  The physician subsequently diagnosed the appellant 
as having bronchitis. 

A January 2000 private treatment note revealed that the 
appellant sought care for mid-back pain lasting for a period 
of one month and a cough lasting one week.  The examiner 
noted the presence of mild lower back tenderness.  The 
appellant was diagnosed with a back strain.

In July 2000, the appellant presented to the same private 
provider with a sore back.  The appellant indicated that the 
back pain had persisted for a period of one and one-half 
weeks.  He also reported exercise-induced shortness of breath 
after approximately five to ten minutes of physical activity.  
Upon physical examination, the provider noted the presence of 
tender lateral back muscles with spasm.  The provider 
diagnosed the appellant as having a back strain, but 
prescribed an Albuterol inhaler to the appellant to be used 
30 minutes prior to exercise.  

The Board notes that the appellant's mother requested copies 
of his medical records in July 2003 "to send to son in 
service."  A notation on this entry indicated "? hx. of 
asthma - NEVER tx for asthma @ this clinic."

A letter dated May 2004 from D. Goodman, M.D. of the 
Pediatric Associates of West Memphis indicated that "[the 
appellant] has been a patient of our office since early 
infancy. He has never been treated for asthma nor wheezing 
from this office." (emphasis in original).  

Service medical records (SMRs) associated with the claims 
file show that the appellant completed a medical pre-
screening report in September 2002 prior to entering service.  
The veteran denied asthma, wheezing, or using an inhaler at 
that time.  

Approximately two weeks later, also in September 2002, the 
veteran underwent a clinical evaluation and physical 
examination prior to entering service.  The clinical 
evaluation was essentially normal, and no respiratory 
problems were noted.  The appellant, however, provided a 
medical history in which he specifically admitted to having 
shortness of breath, asthma or any breathing problems related 
to exercise, weather, pollens, etc.  The appellant also 
admitted that he had been prescribed or used an inhaler, but 
specifically denied sensitivity to chemicals, dust, sunlight, 
etc., as well as wheezing or problems with wheezing. 

In a June 2003 optometry examination, the appellant indicated 
that he experienced changes in his medical status since the 
enlistment physical.  Specifically, the appellant stated that 
he had "back spasms and also wheezing due to exercise 
induced asthma."  

The veteran presented to the Wilford Hall Medical Center in 
July 2003 with left flank pain and abdominal pain lasting for 
a period of two to three weeks.  The appellant described the 
pain as "dull and achy" for two weeks and "sharp" for one 
week.  A notation on the examination report showed that the 
appellant's past medical history was significant for asthma 
for which he used an inhaler, and back pain for 18 months for 
which he took anti-spasmodics.  

The appellant denied chest pain, but reported intermittent 
shortness of breath.  The examiner indicated that this 
shortness of breath was "at his baseline secondary to that, 
which is not being treated, because he had an albuterol."  
He further reported increased dyspnea on exertion secondary 
to asthma.  The examiner diagnosed the veteran as having non-
specific abdominal pain, and requested that the appellant 
return for a follow-up appointment the next day.

The appellant returned for the follow-up appointment and 
reported continued abdominal pain.  The appellant indicated 
that he experienced this pain for years, and he also reported 
a past medical history which included exercise-induced 
asthma.  The examiner placed the appellant on a temporary 
profile and referred him to the allergy clinic.   

A treatment record dated July 2003 showed that the veteran 
reported to the allergy clinic for further evaluation.  The 
appellant related that he experienced wheezing, shortness of 
breath, and chest tightness with walking, running, and 
marching.  He further noted that he had used a metered dose 
inhaler since age 12, but was not clear as to why he was 
prescribed use of the inhaler at that time.  The appellant 
provided a past medical history in which he denied asthma, 
allergic rhinitis, and atopic dermatitis.  

Upon physical examination, the appellant's lungs were noted 
to be clear with good air movement.  However, a pulmonary 
function test (PFT) and histamine challenge test administered 
at that time was positive with a 31 percent fall in the 
forced expiratory volume in one second (FEV1) at 4 mg of 
histamine.  The symptoms were reversed after use of a 
bronchodilator.  The examiner diagnosed the veteran as having 
asthma and prescribed use of an Albuterol inhaler as needed 
and before exercise.  The examiner also noted that the 
appellant's respiratory symptoms and exercise-induced 
symptoms were present prior to basic training.

The appellant was subsequently placed on profile and 
recommended for entry level separation.  A Chronological 
Record of Medical Care dated July 2003 indicated that the 
appellant had a current diagnosis of asthma.  The examiner 
indicated that the appellant's asthma existed prior to 
enlistment.  The examiner further indicated that the 
appellant's asthma prevented training, and was a 
disqualifying physical condition according to Air Force 
standards, but that the asthma was not permanently aggravated 
by training beyond the normal progression of the ailment.  
The appellant was then administratively separated from 
service.

The first pertinent post-service treatment record is dated 
March 2004.  The appellant was afforded a Compensation and 
Pension Examination (C&P) at that time in connection with the 
current claim.  The examiner reviewed the claims file.  The 
appellant indicated that he had upper respiratory infections 
as a child, but that he was physically active his whole life.  
Prior to service, he reported no shortness of breath, 
wheezing, chest pain, or chest tightness either with or 
without physical activity.  

Two weeks after enlistment, the appellant reported a hacking, 
dry cough with occasional phlegm production.  Dust and lint 
in the covers purportedly irritated the nose and throat, 
causing the cough.  The appellant noticed decreased exercise 
tolerance, difficulty breathing, and chest tightness.  The 
appellant noted significant improvement with use of the 
inhaler.  Two weeks after discharge, the appellant returned 
home to Arkansas and noticed that he felt better.  

The appellant has not sought additional private care 
following discharge from service for his asthma due to 
financial constraints.  At the time of the C&P examination, 
the appellant reported having difficulty breathing after ten 
minutes of physical activity.  He denied postnasal drip, 
orthopnea, or wheezing unless physically active.  The 
appellant stated that he could complete all activities of 
daily living without becoming dyspneic.  

Upon physical examination, the examiner noted good air entry 
bilaterally, and no evidence of chest wall deformity or 
flaring nostrils.  A PFT administered at that time was 
interpreted to show mild asthma / mild obstructive disease 
with significant reversibility.

The Board notes that in his May 2004 notice of disagreement, 
the appellant denied that he initially admitted to having 
asthma or wheezing problems in the September 2002 enlistment 
examination.  The appellant further indicated that he was not 
prescribed use of an inhaler by his private provider to 
control asthma.  Rather, the appellant stated that he was 
prescribed use of an inhaler so that he would be able to 
exercise longer.  A careful review of the May 2002 enlistment 
examination report revealed that the veteran initially 
indicated that he did not have asthma or any breathing 
problems related to exercise, weather, pollens, etc.  The 
appellant then changed his answer to provide an affirmative 
response to the question, and he initialed this change.  

The Board requested a Veterans Health Administration (VHA) 
medical opinion.  The examiner reviewed the appellant's 
claims file in November 2007.  Based on the evidence 
contained therein, the examiner concluded that the appellant 
currently had asthma.  Specifically, the examiner noted that 
the appellant's episodic shortness of breath with exertion, 
positive histamine challenge test of July 2003, and reduced 
FEV1/FVC ratio and positive bronchodilator response as shown 
in the March 2004 C&P examination were consistent with a 
diagnosis of asthma.

The examiner also concluded that the appellant's asthma was 
present prior to entering active duty in the military.  In 
support of this conclusion, the examiner pointed to the 
following evidence of record: (1) the July 2000 pre-service 
private treatment record which showed that the veteran was 
prescribed a bronchodilator for exercise-induced shortness of 
breath; the examiner indicated that the private provider's 
instructions to use the Albuterol inhaler 30 minutes prior to 
exercise was consistent with treating exercised-induced 
asthma; (2) the September 2002 enlistment examination in 
which the appellant affirmatively answered that he had asthma 
or breathing problems related to exercise, weather, pollens, 
etc.; and (3) the appellant's May 2004 notice of disagreement 
in which he indicated that his breathing problem was 
"aggravated due to the change in environment and also basic 
training at Lackland AFB, TX"; the examiner indicated that 
this statement was consistent with a preexisting asthma 
condition which was exacerbated in basic training.

The Board concludes that appellant's asthma clearly and 
unmistakably existed prior to service given the evidence of 
record.  In this case, the Board finds the November 2007 VHA 
opinion to be highly probative evidence in this case.  The 
examiner indicated at that time that the appellant had a 
current diagnosis of asthma based on the July 2003 positive 
histamine test as well as the March 2004 pulmonary function 
test.  Furthermore, the examiner indicated that the 
appellant's asthma preexisted service.  The Board notes that 
the appellant was prescribed the use of an Albuterol inhaler 
prior to service--in July 2000--to treat exercise-induced 
shortness of breath.  The VHA examiner indicated that the use 
of an Albuterol inhaler was consistent with treatment for 
exercise-induced asthma.  

Shortly after entrance into service, the appellant reported 
breathing problems and provided a medical history in which he 
admitted to having asthma and using an inhaler.  
Consequently, SMRs dated July 2003 and the VHA opinion dated 
November 2007 concluded that the appellant's respiratory 
symptoms and exercise-induced asthma were present prior to 
service. 

The Board acknowledges that the appellant indicated in his 
original claim that he had no breathing problems or asthma 
until he entered service.  The Board also notes the statement 
submitted by D. Goodman, M.D. in which he stated that "[the 
appellant] has been a patient of our office since early 
infancy. He has never been treated for asthma nor wheezing 
from this office." (emphasis in original).  The Board finds 
both of these statements unavailing.

The Board finds that the appellant's statements lack 
credibility.  Specifically, the Board notes that the 
appellant related conflicting stories about whether he had 
asthma prior to service.  For example, the appellant 
indicated in a September 2002 pre-screening examination that 
he did not have asthma, wheezing, or inhaler use, but two 
weeks later, he acknowledged during the enlistment 
examination that he did, indeed, have shortness of breath, 
asthma, or breathing problems.  Likewise, SMRs dated June and 
July 2003 reveal that the appellant provided a medical 
history in which he both admitted and denied having asthma.  
The appellant again denied having asthma prior to service at 
the time he filed the current claim as well as at the time of 
the March 2004 C&P examination.  The Board notes that the 
appellant also provided conflicting answers when asked about 
his inhaler use.  As a result, the assertions by the 
appellant cannot constitute competent medical evidence that 
his active duty either caused asthma or aggravated a 
preexisting asthma condition.  

Furthermore, the Board notes that the opinion provided by Dr. 
Goodman lacks probative value given the issue in question.  
Here, the threshold question is whether the appellant's 
asthma preexisted service.  Dr. Goodman's opinion stated only 
that the appellant was never treated for asthma or wheezing 
by his office.  The opinion is silent as to the date of onset 
of the appellant's asthma.  

Given the highly probative nature of the November 2007 VHA 
opinion, along with the other pertinent evidence of record 
discussed above, the Board concludes that the evidence of 
record clearly and unmistakably demonstrates that the 
appellant's asthma existed prior to service.  

With this question settled, the Board must next determine 
whether the appellant's asthma was aggravated by service 
beyond the natural progression of the disease.  The Board 
finds that there is also clear and unmistakable evidence of 
record to show that the veteran's preexisting asthma did not 
increase in severity beyond its natural progression.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  See Hunt, supra.

The service medical records show that military physicians had 
the opportunity to examine and treat the appellant over the 
course of several weeks.  As noted above, they concluded that 
his asthma was not aggravated by service.  Moreover, the VHA 
examiner indicated in November 2007:

For the relatively short period of time 
that he was on active duty, it is my 
professional opinion that there is no 
permanent increase in the severity of 
the underlying pathology because this 
is not the natural history of asthma in 
such a short period of time.  In other 
words, it would be highly unlikely that 
any acute exacerbation that he had in 
the ~ 1.5 months he was active duty 
could cause a permanent increase in 
severity of his underlying asthma.  
(Emphasis in original).

The best evidence that there is no 
permanent increase in his asthma during 
service is that, as noted above, asthma 
does not result in a permanent increase 
in severity in this short period of 
time.  This opinion is supported by the 
fact that his pulmonary function test 
in March 2004 showed a very significant 
bronchodilator improvement with an 
increase in FEV1 of nearly 1 liter 
after bronchodilator treatment.

The United States Court of Appeals for the Federal Circuit 
has held that the Board is not required to use statutory 
language or "terms of art" such as "clear and unmistakable 
evidence" when rebutting the presumptions of soundness and 
aggravation.  See Jennings v. Mansfield, --- F.3d ---, 2007 
WL 4107473 (2007).  The examiner in this instance stated that 
it was "highly unlikely" that the appellant's asthma 
underwent a permanent increase in severity during his time in 
service.  In reaching this conclusion, the examiner cited to 
the appellant's relatively short period of service as well as 
the March 2004 PFT test which showed that the appellant's 
asthma improved significantly with bronchodilator treatment.  

Although the examiner failed to use the term "clear and 
unmistakable evidence" in determining that the appellant's 
asthma did not undergo a permanent increase in severity 
during his time in service, the Board finds that in light of 
the Jennings opinion and in the full context of the evidence 
described above, the examiner's use of the phrase "highly 
unlikely" illustrates that the examiner believed that his 
assessment was undebatable.  See generally Lee v. Brown, 10 
Vet. App. 336, 339 (1997).
  
Accordingly, the Board concludes that the medical evidence of 
record constitutes clear and unmistakable evidence that the 
appellant's asthma existed prior to service and was not 
aggravated by service.         

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board finds that the content requirements of the duty to 
notify the appellant have been fully satisfied prior to the 
initial AOJ decision in this matter.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the RO 
dated October 2003 informed the appellant of the type of 
evidence needed to substantiate his service connection claim 
as well as an explanation of what evidence the appellant was 
to provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As the Board concludes that the clear and 
unmistakable evidence is against the appellant's service 
connection claim, any questions as to the effective date to 
be assigned are rendered moot.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The appellant's service medical records have been obtained.  
The appellant's post-service treatment records have been 
obtained.  The appellant was afforded a C&P examination in 
connection with this claim. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of the evidence is required.


ORDER

Service connection for asthma is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


